Case 4:19-cv-03042-SBA Document 257-23 Filed 11/27/19 Page 1 of 9




             Exhibit
               W
         Case 4:19-cv-03042-SBA Document 257-23 Filed 11/27/19 Page 2 of 9



From: Warren Postman
Sent: Tuesday, November 19, 2019 7:45 PM
To: Manthripragada, Dhananjay S. <DManthripragada@gibsondunn.com>
Cc: Evangelis, Theane <TEvangelis@gibsondunn.com>; Cochrane, Thomas
<TCochrane@gibsondunn.com>; Maryott, Michele L. <MMaryott@gibsondunn.com>;
McKenna, Madeleine <MMcKenna@gibsondunn.com>; Ashley Keller <ack@kellerlenkner.com>;
Travis Lenkner <tdl@kellerlenkner.com>; Sean Duddy <skd@kellerlenkner.com>; Mathur,
Shaun <SMathur@gibsondunn.com>
Subject: Adams v. Postmates - Motion for Order to Show Cause

DJ,

Petitioners in Adams v. Postmates will be filing a motion for an order to show cause why
Postmates should not be held in civil contempt for failing to comply with Judge Armstrong’s
order compelling arbitration. Pursuant to the Judge’s standing order, we are asking to meet
and confer tomorrow regarding the motion. Please let me know a time before 5pm ET
tomorrow when you or someone on your team is available to discuss.

Sincerely,

Warren D. Postman
Partner
Keller | Lenkner
1300 I Street, N.W., Suite 400E | Washington, D.C. 20005
202.749.8334 | Website | Email




From: "Mathur, Shaun" <SMathur@gibsondunn.com>
Date: Wednesday, November 20, 2019 at 4:07 PM
To: Warren Postman <wdp@kellerlenkner.com>, "Manthripragada, Dhananjay S."
<DManthripragada@gibsondunn.com>
Cc: "Evangelis, Theane" <TEvangelis@gibsondunn.com>, "Cochrane, Thomas"
<TCochrane@gibsondunn.com>, "Maryott, Michele L." <MMaryott@gibsondunn.com>,
"McKenna, Madeleine" <MMcKenna@gibsondunn.com>, Ashley Keller
<ack@kellerlenkner.com>, Travis Lenkner <tdl@kellerlenkner.com>, Sean Duddy
<skd@kellerlenkner.com>
Subject: RE: Adams v. Postmates - Motion for Order to Show Cause

Warren,

Postmates is perplexed by your threat to file a motion for an order to show cause. Any such
motion would be baseless, as Postmates remains willing and able to conduct truly
individualized arbitrations that comply with the Fleet Agreement, AAA’s rules, and the Court’s
order. Moreover, AAA has extended the fee deadline to November 25, 2019, and Postmates
has appealed the very order Petitioners seek to enforce.
         Case 4:19-cv-03042-SBA Document 257-23 Filed 11/27/19 Page 3 of 9




Before the parties meet and confer, please explain in writing the basis for your threatened
motion and how it could plausibly be proper at this time.

Postmates can be available to meet and confer after 5 PT today or after 12 PT tomorrow.

Thanks,
Shaun


Shaun Mathur

GIBSON DUNN
Gibson, Dunn & Crutcher LLP
3161 Michelson Drive, Irvine, CA 92612-4412
Tel +1 949.451.3998 • Fax +1 949.475.4698
SMathur@gibsondunn.com • www.gibsondunn.com




From: Warren Postman <wdp@kellerlenkner.com>
Sent: Wednesday, November 20, 2019 4:51 PM
To: Mathur, Shaun <SMathur@gibsondunn.com>; Manthripragada, Dhananjay S.
<DManthripragada@gibsondunn.com>
Cc: Evangelis, Theane <TEvangelis@gibsondunn.com>; Cochrane, Thomas
<TCochrane@gibsondunn.com>; Maryott, Michele L. <MMaryott@gibsondunn.com>;
McKenna, Madeleine <MMcKenna@gibsondunn.com>; Ashley Keller <ack@kellerlenkner.com>;
Travis Lenkner <tdl@kellerlenkner.com>; Sean Duddy <skd@kellerlenkner.com>
Subject: Re: Adams v. Postmates - Motion for Order to Show Cause

In light of AAA’s decision to grant an extension of Postmates’s payment deadline, we
will not be filing the motion at this time, and thus there is no need at present to meet and
confer.

Warren D. Postman
Partner
Keller | Lenkner
1300 I Street, N.W., Suite 400E | Washington, D.C. 20005
202.749.8334 | Website | Email




From: Warren Postman <wdp@kellerlenkner.com>
Sent: Sunday, November 24, 2019 4:46 PM
To: Mathur, Shaun <SMathur@gibsondunn.com>; Manthripragada, Dhananjay S.
<DManthripragada@gibsondunn.com>; Evangelis, Theane <TEvangelis@gibsondunn.com>; Cochrane,
Thomas <TCochrane@gibsondunn.com>; Maryott, Michele L. <MMaryott@gibsondunn.com>;
         Case 4:19-cv-03042-SBA Document 257-23 Filed 11/27/19 Page 4 of 9



McKenna, Madeleine <MMcKenna@gibsondunn.com>
Cc: Ashley Keller <ack@kellerlenkner.com>; Travis Lenkner <tdl@kellerlenkner.com>; Sean Duddy
<skd@kellerlenkner.com>
Subject: Adams v. Postmates - Motion for Order to Show Cause

[External Email]
All,

If Postmates fails to comply with AAA’s administrative determination that Postmates’s filing fees must
be paid by November 25, and if Claimants’ arbitrations are closed as a result, Petitioners in Adams v.
Postmates will be left with no choice but to move for an order to show cause why Postmates should not
be held in civil contempt for failing to comply with Judge Armstrong’s order compelling arbitration.

As you know, Judge Armstrong’s standing order requires that the parties meet and confer before filing
any non-stipulated request for relief. Based on Postmates’s course of conduct to date, we have every
reason to believe Postmates will not submit $10,089,200 to AAA on Monday. If Postmates does intend
to remit payment tomorrow, it presumably will have made arrangements by now, so please let us know
that the payment will be made. If not, we would like to confer on Monday, or Tuesday morning,
regarding this motion.

Theane, I expect we will see you at the hearing in Abernathy v. DoorDash tomorrow. Given that the
local rules encourage parties to meet and confer in person, let’s discuss this in person after that
hearing. If that does not work for you, please let me know a time before 12pm PT on Tuesday,
November 26, when you or someone on your team can be available to discuss.

Sincerely,

Warren D. Postman
Partner
Keller | Lenkner
1300 I Street, N.W., Suite 400E | Washington, D.C. 20005
202.749.8334 | Website | Email




This message may contain confidential and privileged information for the sole use of the intended
recipient. Any review, disclosure, distribution by others or forwarding without express permission is
strictly prohibited. If it has been sent to you in error, please reply to advise the sender of the error and
then immediately delete this message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or our
privacy policy.




From: Manthripragada, Dhananjay S. <DManthripragada@gibsondunn.com>
Sent: Monday, November 25, 2019 12:55 PM
To: Warren Postman <wdp@kellerlenkner.com>; Mathur, Shaun <SMathur@gibsondunn.com>;
          Case 4:19-cv-03042-SBA Document 257-23 Filed 11/27/19 Page 5 of 9



Evangelis, Theane <TEvangelis@gibsondunn.com>; Cochrane, Thomas <TCochrane@gibsondunn.com>;
Maryott, Michele L. <MMaryott@gibsondunn.com>; McKenna, Madeleine
<MMcKenna@gibsondunn.com>
Cc: Ashley Keller <ack@kellerlenkner.com>; Travis Lenkner <tdl@kellerlenkner.com>; Sean Duddy
<skd@kellerlenkner.com>
Subject: RE: Adams v. Postmates - Motion for Order to Show Cause

Warren,

Postmates continues to believe that a motion for an order to show cause would be baseless, as
Postmates has repeatedly expressed to Claimants and AAA that it is willing and able to conduct
individualized arbitrations that comply with the Fleet Agreement, AAA’s rules, and the Court’s order. As
we have previously requested, please explain in writing the basis for your motion.

Theane will not be attending the hearing in Abernathy v. DoorDash, but we can be available to meet and
confer by phone on Tuesday at 8 am PT.

Thanks,

Dhananjay S. Manthripragada

GIBSON DUNN
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue, Los Angeles, CA 90071-3197
Tel +1 213.229.7366 • Fax +1 213.229.6366
DManthripragada@gibsondunn.com • www.gibsondunn.com



From: Warren Postman <wdp@kellerlenkner.com>
Sent: Monday, November 25, 2019 7:26 PM
To: Manthripragada, Dhananjay S. <DManthripragada@gibsondunn.com>; Mathur, Shaun
<SMathur@gibsondunn.com>; Evangelis, Theane <TEvangelis@gibsondunn.com>; Cochrane, Thomas
<TCochrane@gibsondunn.com>; Maryott, Michele L. <MMaryott@gibsondunn.com>; McKenna,
Madeleine <MMcKenna@gibsondunn.com>
Cc: Ashley Keller <ack@kellerlenkner.com>; Travis Lenkner <tdl@kellerlenkner.com>; Sean Duddy
<skd@kellerlenkner.com>; Brett Walker <baw@kellerlenkner.com>
Subject: Re: Adams v. Postmates - Motion for Order to Show Cause

Thank you DJ. I can do 8am if necessary, but 8:30am PT would be better. Would 8:30 work for you?

Warren D. Postman
Partner
Keller | Lenkner
1300 I Street, N.W., Suite 400E | Washington, D.C. 20005
202.749.8334 | Website | Email
          Case 4:19-cv-03042-SBA Document 257-23 Filed 11/27/19 Page 6 of 9



From: Manthripragada, Dhananjay S. <DManthripragada@gibsondunn.com>
Sent: Tuesday, November 26, 2019 12:13 AM
To: Warren Postman <wdp@kellerlenkner.com>; Mathur, Shaun <SMathur@gibsondunn.com>;
Evangelis, Theane <TEvangelis@gibsondunn.com>; Cochrane, Thomas <TCochrane@gibsondunn.com>;
Maryott, Michele L. <MMaryott@gibsondunn.com>; McKenna, Madeleine
<MMcKenna@gibsondunn.com>
Cc: Ashley Keller <ack@kellerlenkner.com>; Travis Lenkner <tdl@kellerlenkner.com>; Sean Duddy
<skd@kellerlenkner.com>; Brett Walker <baw@kellerlenkner.com>
Subject: RE: Adams v. Postmates - Motion for Order to Show Cause

Warren – Tomorrow morning at 8:30 am PT works for us, but note that I have a hard stop at 9am
PT. Before tomorrow’s meet and confer, please explain in writing the basis for your motion as we’ve
been requesting. That will make the conversation more productive.

Moreover, as we have conveyed to you and AAA, we remain willing and ready to commence
individualized arbitrations. We have proposed a way for arbitrations to commence and have indicated
that we are open to considering other proposals from Claimants and AAA. But in light of Claimants’
position, including their refusal to agree to Postmates’ proposal or to offer a proposal of their own,
Postmates will be filing a motion to stay Judge Armstrong’s October 22, 2019 order pending appeal. We
look forward to meeting and conferring on Postmates’ motion to stay tomorrow morning when we meet
and confer on your motion for an order to show cause. Of course, we are still open to discussing any
proposals on how individualized arbitrations may commence, if that is something Claimants would like
to do.

Thanks,
DJ


Dhananjay S. Manthripragada

GIBSON DUNN
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue, Los Angeles, CA 90071-3197
Tel +1 213.229.7366 • Fax +1 213.229.6366
DManthripragada@gibsondunn.com • www.gibsondunn.com




From: Warren Postman
Sent: Tuesday, November 26, 2019 9:06 AM
To: Manthripragada, Dhananjay S. <DManthripragada@gibsondunn.com>; Mathur, Shaun
<SMathur@gibsondunn.com>; Evangelis, Theane <TEvangelis@gibsondunn.com>; Cochrane, Thomas
<TCochrane@gibsondunn.com>; Maryott, Michele L. <MMaryott@gibsondunn.com>; McKenna,
Madeleine <MMcKenna@gibsondunn.com>
Cc: Ashley Keller <ack@kellerlenkner.com>; Travis Lenkner <tdl@kellerlenkner.com>; Sean Duddy
<skd@kellerlenkner.com>; Brett Walker <baw@kellerlenkner.com>
Subject: RE: Adams v. Postmates - Motion for Order to Show Cause
         Case 4:19-cv-03042-SBA Document 257-23 Filed 11/27/19 Page 7 of 9



DJ,

As I stated in my email to AAA, I think your last email to Ms. Santo distorted the record. In light of that, I
think it makes sense for us to talk after AAA has determined how to address Postmates’s failure to
submit filing fees yesterday. I would suggest we set a time in the afternoon and can do 3 p.m. PT or any
time thereafter.

The basis for our motion is simple. The Court ordered the parties to arbitrate. AAA has determined that
Petitioners have done everything required of them to commence individual arbitrations as required
under AAA rules. AAA has made clear that Postmates must pay its filing fees for the individual
arbitrations to proceed. Postmates has asked Petitioners to depart from the individual arbitrations
required under the parties’ contract and AAA rules; Petitioners have declined. Petitioners merely want
fully individualized arbitrations, as is their right under the arbitration agreement Postmates
drafted. Petitioners do not need to offer some third alternative to what the contract requires.
Postmates has refused to comply with AAA’s administrative determination, thereby preventing the
arbitrations from commencing. That violates the Court’s order to arbitrate.

Before we meet and confer later today, please explain in writing the basis for Postmates’s motion to
stay the Court’s order.

Sincerely,

Warren D. Postman
Partner
Keller | Lenkner
1300 I Street, N.W., Suite 400E | Washington, D.C. 20005
202.749.8334 | Website | Email


From: Manthripragada, Dhananjay S. <DManthripragada@gibsondunn.com>
Sent: Tuesday, November 26, 2019 10:55 AM
To: Warren Postman <wdp@kellerlenkner.com>; Mathur, Shaun <SMathur@gibsondunn.com>;
Evangelis, Theane <TEvangelis@gibsondunn.com>; Cochrane, Thomas <TCochrane@gibsondunn.com>;
Maryott, Michele L. <MMaryott@gibsondunn.com>; McKenna, Madeleine
<MMcKenna@gibsondunn.com>
Cc: Ashley Keller <ack@kellerlenkner.com>; Travis Lenkner <tdl@kellerlenkner.com>; Sean Duddy
<skd@kellerlenkner.com>; Brett Walker <baw@kellerlenkner.com>
Subject: RE: Adams v. Postmates - Motion for Order to Show Cause

Warren – We’ll respond separately to the substance of your email, but regarding setting a time to meet
and confer, we are available late this afternoon (5pm Pacific) or tomorrow early morning (8am
Pacific). Let us know what works for you.


Dhananjay S. Manthripragada

GIBSON DUNN
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue, Los Angeles, CA 90071-3197
         Case 4:19-cv-03042-SBA Document 257-23 Filed 11/27/19 Page 8 of 9



Tel +1 213.229.7366 • Fax +1 213.229.6366
DManthripragada@gibsondunn.com • www.gibsondunn.com




From: Warren Postman
Sent: Tuesday, November 26, 2019 3:41 PM
To: Manthripragada, Dhananjay S. <DManthripragada@gibsondunn.com>; Mathur, Shaun
<SMathur@gibsondunn.com>; Evangelis, Theane <TEvangelis@gibsondunn.com>; Cochrane, Thomas
<TCochrane@gibsondunn.com>; Maryott, Michele L. <MMaryott@gibsondunn.com>; McKenna,
Madeleine <MMcKenna@gibsondunn.com>
Cc: Ashley Keller <ack@kellerlenkner.com>; Travis Lenkner <tdl@kellerlenkner.com>; Sean Duddy
<skd@kellerlenkner.com>; Brett Walker <baw@kellerlenkner.com>
Subject: RE: Adams v. Postmates - Motion for Order to Show Cause

DJ,

Let’s plan to speak at 8am PT tomorrow.

Best,

Warren D. Postman
Partner
Keller | Lenkner
1300 I Street, N.W., Suite 400E | Washington, D.C. 20005
202.749.8334 | Website | Email




From: Manthripragada, Dhananjay S.
Sent: Tuesday, November 26, 2019 4:06 PM
To: 'Warren Postman' <wdp@kellerlenkner.com>; Mathur, Shaun <SMathur@gibsondunn.com>;
Evangelis, Theane <TEvangelis@gibsondunn.com>; Cochrane, Thomas <TCochrane@gibsondunn.com>;
Maryott, Michele L. <MMaryott@gibsondunn.com>; McKenna, Madeleine
<MMcKenna@gibsondunn.com>
Cc: Ashley Keller <ack@kellerlenkner.com>; Travis Lenkner <tdl@kellerlenkner.com>; Sean Duddy
<skd@kellerlenkner.com>; Brett Walker <baw@kellerlenkner.com>
Subject: RE: Adams v. Postmates - Motion for Order to Show Cause

Ok. Thank you, Warren.


Dhananjay S. Manthripragada

GIBSON DUNN
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue, Los Angeles, CA 90071-3197
Tel +1 213.229.7366 • Fax +1 213.229.6366
DManthripragada@gibsondunn.com • www.gibsondunn.com
          Case 4:19-cv-03042-SBA Document 257-23 Filed 11/27/19 Page 9 of 9




From: "Manthripragada, Dhananjay S." <DManthripragada@gibsondunn.com>
Date: Tuesday, November 26, 2019 at 11:49 PM
To: Warren Postman <wdp@kellerlenkner.com>, "Mathur, Shaun"
<SMathur@gibsondunn.com>, "Evangelis, Theane" <TEvangelis@gibsondunn.com>, "Cochrane,
Thomas" <TCochrane@gibsondunn.com>, "Maryott, Michele L."
<MMaryott@gibsondunn.com>, "McKenna, Madeleine" <MMcKenna@gibsondunn.com>
Cc: Ashley Keller <ack@kellerlenkner.com>, Travis Lenkner <tdl@kellerlenkner.com>, Sean
Duddy <skd@kellerlenkner.com>, Brett Walker <baw@kellerlenkner.com>
Subject: RE: Adams v. Postmates - Motion for Order to Show Cause

Warren,

Regarding the substance of your email below, I disagree with your claim that my prior email to Ms.
Santo distorts the record. And with respect to the basis for our motion, Postmates will ask Judge
Armstrong to stay her order pending appeal because serious legal questions will be raised on appeal,
and Postmates likely will suffer irreparable harm absent a stay. Postmates’ appeal will ask the Ninth
Circuit to determine whether Judge Armstrong correctly interpreted the Fleet Agreement’s delegation
clause, and whether interpreting the delegation clause at all was appropriate where Petitioners sought
to compel de facto class and collective arbitration. And although Judge Armstrong expressly declined to
order Postmates to pay AAA’s fees, Petitioners have insisted that Postmates pay all filing fees at once
before even a single arbitration may commence. That is not individual arbitration, and Postmates would
suffer irreparable harm if it pays all the fees at once, as it would have no recourse to recover those fees
even if it prevails on appeal.

Thanks,
DJ

Dhananjay S. Manthripragada

GIBSON DUNN
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue, Los Angeles, CA 90071-3197
Tel +1 213.229.7366 • Fax +1 213.229.6366
DManthripragada@gibsondunn.com • www.gibsondunn.com
